Smith, J.,
delivered the opinion of the court.
Where a railroad company furnishes sufficient facilities of its own for the receipt and delivery of-freight, there is at common law no duty resting upon it to receive or deliver freight upon a private siding or spur track.
' Assuming, but not deciding, that ..a custom so to do can arise of such character as to impose this duty upon railroad companies, the evidence in the case at bar is wholly insufficient to establish such a custom. At most, it simply shows that railroad companies do receive and deliver freight upon such spur tracks, but generally, not always, upon a contract or understanding mutually agreeable to the parties thereto.
Receiving and delivering freight upon such spur track is, therefore, purely a matter of contract, to which eithe party may attach any condition desired; and since the contract which appellee offers to make with appellant with reference to such receipt and delivery of freight is identical with the contract entered into by it with all other compresses on its line, there is, of course, no discrimination in this regard by appellee against appellant.

Affirmed.